Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 1 of 9


                                                          EXHIBIT A
Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 2 of 9
Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 3 of 9
Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 4 of 9
Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 5 of 9
Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 6 of 9
Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 7 of 9
Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 8 of 9
Case 1:20-cv-02899-NYW Document 4 Filed 09/24/20 USDC Colorado Page 9 of 9
